Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (U.S. PGPUB 20140114620) in view of Grove (U.S. PGPUB 20140360030) and further in view of Chang et al. (U.S. PGPUB 20110158555).
With respect to claim 1, Grinspun et al. disclose a method of simulating clothes, the method comprising:
receiving a user setting for an area in which shirring is to be expressed in a two-dimensional (2D) pattern of clothes (paragraph 34, The interactive garment designing application can simultaneously display a two-dimensional flat pattern for constructing a garment and a three-dimensional draped representation of the garment), the 2D pattern being modeled with a mesh comprising a plurality of polygons (paragraph 67, the application can use triangle meshes with multiple models that treat bending and stretching models separately);
obtaining a first line and a second line parallel to the first line from the area, based on the user setting (paragraph 53, when using a mouse or other user input device, the user can select two boundary segments (e.g., either in the two-dimensional patterns or in the three-dimensional draped representation) to indicate that the two boundary segments be sewn together);
generating inner lines that are perpendicular to at least one of the first line and the second line of the area between the first line and the second line and that have regular intervals (paragraph 53, when two boundary segments differ in length, the application can simulate the three-dimensional draped representation with a sequence of attractive doubled-back folds that gather a longer piece of fabric into a shorter length (a pleat), paragraph 78, application connects the emitting vertices of one panel with springs anchored at receiving boundary edges of the other panel. This is illustrated, for example, in FIG. 13); and
performing a draping simulation of three-dimensional (3D) clothes corresponding to the 2D pattern in which the shirring is expressed (paragraph 78, Accordingly, the application connects the emitting vertices of one panel with springs anchored at receiving boundary edges of the other panel, paragraph 82, when allowing a user to edit and/or refine a garment, the interactive garment designing application can use a progressive refinement approach for displaying the three-dimensional draped representation and, in particular, edits and design selections made to the draped representation). Although Grinspun et al. setting an area for pleats; Grinspun et al. do not expressly disclose the method includes shirring.
Grove, who also deals with modeling clothing, discloses drafting tools for adding shirring lines (paragraph 106).

Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including shirring for modeling clothes, because this would include additional designs for simulating clothing. However, Grinspun et al. as modified by Grove do not expressly disclose updating a configuration of a portion of the mesh in the area to align polygons included in the portion of the mesh to the inner lines; and performing a draping simulation in which the shirring is expressed by the updated configuration of the portion of the mesh.
Chang et al., who also deal with modeling objects, disclose a method for updating a configuration of a portion of the mesh in the area to align polygons included in the portion of the mesh to the inner lines (paragraph 41, In block S405, the meshing module 13 generates an approximate polygon of the approximate poly-line in the parametric plane according to the read vertices, sample points, and intersection points, paragraph 42, FIG. 8 shows a part of the polygon generated in block S405, there are five vertices Q1.about.Q5 of the poly-line L, three sample points "p16," "p17" and "p18" that falls in the poly-line L, and two intersection points "G1" and "G2" of the V-line "p5p14" and the poly-line L. The meshing module 13 connects the ten points to obtain eight triangles shown in FIG. 9). The inner lines correspond to the vertical lines in Fig. 7 and Fig. 8 and the polygons correspond to the triangles generated in Fig. 9.
Grinspun et al., Grove, and Chang et al. are in the same field of endeavor, namely computer graphics.

With respect to claim 2, Grinspun et al. as modified by Grove and Chang et al. disclose the method of claim 1, wherein the receiving of the user setting comprises receiving a user selection for a plurality of points corresponding to the area in the 2D pattern (Grinspun et al.: paragraph 26, FIG. 10 shows an illustrative example of identifying a corresponding point on a two-dimensional pattern in response to a user selection of a particular point, Grinspun et al.: paragraph 53, when using a mouse or other user input device, the user can select two boundary segments (e.g., either in the two-dimensional patterns or in the three-dimensional draped representation) to indicate that the two boundary segments be sewn together). Since a segment comprises a start point and end point, selecting the segment is functionally equivalent to selecting a plurality of points, which comprise the segment.
	With respect to claim 3, Grinspun et al. as modified by Grove and Chang et al. disclose the method of claim 1, wherein the receiving of the user setting comprises receiving a user setting for the first line in the 2D pattern (Grinspun et al.: paragraph 53, when using a mouse or other user input device, the user can select two boundary segments), and the obtaining of the first line and the second line comprises generating the second line that is spaced apart by a predetermined distance from the first line and that is parallel to the first line (Grinspun et al.: paragraph 78, the application connects the emitting vertices of one panel with springs anchored at receiving boundary edges of the other panel. This is illustrated, for example, in FIG. 13). The distance is determined by the distance between the boundary edges.
	With respect to claim 4, Grinspun et al. as modified by Grove and Chang et al. disclose the method of claim 1, further comprising: receiving a user setting for shirring properties comprising at least one of a first parameter corresponding to a height of the area in the 2D pattern and a second parameter corresponding to an interval of the shirring (Grove: paragraph 106, The user can choose the direction and the amount (ratio) of shirring). 
	With respect to claim 5, Grinspun et al. as modified by Grove and Chang et al. disclose the method of claim 4, wherein the receiving of the user setting comprises receiving a user setting for the first line in the 2D pattern (Grinspun et al.: paragraph 53, when using a mouse or other user input device, the user can select two boundary segments), and the obtaining of the first line and the second line comprises generating the second line that is spaced apart by the first parameter from the first line and that is parallel to the first line (Grinspun et al.: paragraph 78, the application connects the emitting vertices of one panel with springs anchored at receiving boundary edges of the other panel. This is illustrated, for example, in FIG. 13). The spacing is determined by the distance between the boundary edges.
The user can choose the direction and the amount (ratio) of shirring). As shown in Fig. 90, and Fig. 91 shirring lines are perpendicular to at least one of a first line and second line of the area.
	With respect to claim 7, Grinspun et al. as modified by Grove and Chang et al. disclose the method of claim 1, wherein updating the configuration of the portion of the mesh comprises aligning the polygons in the portion of the mesh so that one side of each of the polygons coincides with the inner lines (Chang et al.: Fig. 9, inner line formed by p5 and p14).
	With respect to claim 8, Grinspun et al. as modified by Grove and Chang et al. disclose the method of claim 1, wherein the performing of the draping simulation of the 3D clothes comprises: removing the inner lines from the 2D pattern in which the polygons are aligned; and performing the draping simulation of the 3D clothes corresponding to the 2D pattern from which the inner lines are removed (Grinspun et al.: paragraph 69, when the user uses the pointer to drag two-dimensional pattern elements (e.g., boundary vertices, darts, or boundary spline tangents), the application updates the positions of the internal vertices, thereby maintaining uniform, well-shaped elements throughout the material domain).
	With respect to claim 9, Grinspun et al. as modified by Grove and Chang et al. disclose a method of simulating clothes, the method comprising:
when using a mouse or other user input device, the user can select two boundary segments), the 2D pattern being modeled with a mesh comprising a plurality of polygons (Grinspun et al.: paragraph 67, the application can use triangle meshes with multiple models that treat bending and stretching models separately);
generating a second line that is spaced apart by a predetermined distance from the first line and that is parallel to the first line (Grinspun et al.: paragraph 78, the application connects the emitting vertices of one panel with springs anchored at receiving boundary edges of the other panel. This is illustrated, for example, in FIG. 13. The distance is determined by the distance between the boundary edges);
generating inner lines that are perpendicular to the second line between the first line and the second line and that have regular intervals (Grinspun et al.: paragraph 53, when two boundary segments differ in length, the application can simulate the three-dimensional draped representation with a sequence of attractive doubled-back folds that gather a longer piece of fabric into a shorter length (a pleat), Grove: paragraph 106, The user can choose the direction and the amount (ratio) of shirring);
updating a configuration of a portion of the mesh in the area to align polygons included in the portion of the mesh to the inner lines (Chang et al.: paragraph 41, In block S405, the meshing module 13 generates an approximate polygon of the approximate poly-line in the parametric plane according to the read vertices, sample points, and intersection points, paragraph 42, FIG. 8 shows a part of the polygon generated in block S405, there are five vertices Q1.about.Q5 of the poly-line L, three sample points "p16," "p17" and "p18" that falls in the poly-line L, and two intersection points "G1" and "G2" of the V-line "p5p14" and the poly-line L. The meshing module 13 connects the ten points to obtain eight triangles shown in FIG. 9), the shirring to be expressed in the area (Grove: paragraph 106); and
performing a draping simulation of three-dimensional (3D) clothes corresponding to the 2D pattern in which the shirring is expressed by the aligned polygons (Grinspun et al.: paragraph 78, Accordingly, the application connects the emitting vertices of one panel with springs anchored at receiving boundary edges of the other panel, paragraph 82, when allowing a user to edit and/or refine a garment, the interactive garment designing application can use a progressive refinement approach for displaying the three-dimensional draped representation and, in particular, edits and design selections made to the draped representation). See rationale for rejection of claim 1 regarding performing shirring.
With respect to claim 10, Grinspun et al. as modified by Grove and Chang et al. disclose a non-transitory computer-readable storage medium storing instructions thereon (Grinspun et al.: paragraph 94, any suitable computer readable media can be used for storing instructions for performing the processes described herein, can be used as a content distribution that stores content and a payload, etc.), the instructions, when executed by a processor, cause the processor to implement the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 11, Grinspun et al. as modified by Grove and Chang et al. disclose an apparatus (Grinspun et al.: paragraph 96, Fig. 19) for simulating clothes, the apparatus comprising: a user interface (UI) (Grinspun et al.: paragraph 97, Processor 1902 uses the computer program to present on display 1904 the application and the data received through communications link 1804 and commands and values transmitted by a user of user computer 1802); a processor (Grinspun et al.: paragraph 96, processor 1902); and an output device (Grinspun et al.: paragraph 96, display 1904) to execute the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 12, Grinspun et al. as modified by Grove and Chang et al. disclose the apparatus of claim 11, wherein the UI is configured to implement the method of claim 2; see rationale for rejection of claim 2.
	With respect to claim 13, Grinspun et al. as modified by Grove and Chang et al. disclose the apparatus of claim 11, wherein the UI is configured to implement the method of claim 3; see rationale for rejection of claim 3.
	With respect to claim 14, Grinspun et al. as modified by Grove and Chang et al. disclose the apparatus of claim 11, wherein the UI is configured to implement the method of claim 4; see rationale for rejection of claim 4.
	With respect to claim 15, Grinspun et al. as modified by Grove and Chang et al. disclose the apparatus of claim 14, wherein the UI is configured to implement the method of claim 3; see rationale for rejection of claim 3. 
	With respect to claim 16, Grinspun et al. as modified by Grove and Chang et al. disclose the apparatus of claim 14, wherein the processor is configured to execute the method of claim 6; see rationale for rejection of claim 6. 
	With respect to claim 17, Grinspun et al. as modified by Grove and Chang et al. disclose the apparatus of claim 11, wherein the processor is configured to execute the method of claim 7; see rationale for rejection of claim 7. 
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-11 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20150134302 to Chhugani et al. for a method of performing triangulation on cloth to simulate draping.
U.S. Patent No. 5,504,845 to Vecchione for a method of simulating a fabric surface with grid points.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
1/24/22